  Case 3:19-cv-02281-K Document 51-2 Filed 09/08/20                Page 1 of 1 PageID 564



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


FEDERAL TRADE COMMISSION,

                            Plaintiff,
                                                         Case No. 3:19-cv-02281-K
       vs.

MATCH GROUP, INC., a corporation,

                            Defendant.


     [PROPOSED] ORDER GRANTING DEFENDANT MATCH GROUP, INC.’S
   MOTION FOR STAY PENDING SUPREME COURT DECISION IN FTC V. CREDIT
                    BUREAU AND BRIEF IN SUPPORT

       Having considered the Motion for Stay Pending Supreme Court Decision in FTC v. Credit

Bureau and Brief in Support (the “Motion”) filed by Match Group, Inc. (“Match”), it is hereby

ORDERED that Match’s Motion is GRANTED in its entirety. All proceedings in this action are

stayed pending a decision by the Supreme Court in Credit Bureau.



       IT IS SO ORDERED.

       Dated: __________________________


                                                  __________________________
                                                  Honorable Ed Kinkeade
                                                  United States District Judge
